Citation Nr: 1211812	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO. 08-19 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service from January 1982 to April 1982 and from July 1985 to March 1992.       

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the RO. See June 2007 VA addendum note; March 2008 VA joint examination. The Board does not have jurisdiction over this issue, and it is REFERRED to the RO for appropriate action.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

To ensure compliance with due process requirements, the Board presently remands the appeal. The primary reason for remand is that a VA examination to determine the etiology of the Veteran's cervical spine disorder is required.

The Veteran must be scheduled for a VA examination and opinion to determine the etiology of his current cervical spine disorder on the basis of in-service incurrence. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). The Veteran contends that his current cervical spine disorder is caused by or the result of the physical nature of his duties as a combat engineer during service. He states that his post-service employment further aggravated his in-service cervical spine problems. See February 2007 claim; June 2007 VA addendum report; May 2008 VA rehabilitation consult; February 2008 Notice of Disagreement (NOD). 

Complete VA treatment records dated from May 2008 to the present must be associated with the claims file. VA's duty to assist includes obtaining records of relevant VA medical treatment. 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3). See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA). 
As part of its duty to assist, VA should also secure any additional, relevant private treatment records the Veteran adequately identifies. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his cervical spine disorder on appeal. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain records from each private health care provider the Veteran identifies.

(b) The records sought must include all relevant VA treatment records for his cervical spine disorder dated from May 2008 to the present from the VA Medical Center (VAMC) in Buffalo, New York.

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. After securing any VA or private treatment records, arrange for a VA examination with the appropriate clinician for the Veteran's cervical spine disorder. The purpose of this examination is to determine whether the Veteran's current cervical spine disorder is related to his military service. 

The following considerations will govern the examination:

(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) If deemed appropriate by the examiner, the Veteran may be scheduled for further examinations. All indicated tests and studies must be performed. 

(c) The examiner must take a full history from the Veteran. IF DEEMED APPROPRIATE BY THE EXAMINER, THE EXAMINER SHOULD STATE WHETHER THERE IS A CLINICAL BASIS OR BASES (I.E., NON-SUBJECTIVE REPORT) TO SUPPORT OR DOUBT THE LAY HISTORY AS PROVIDED BY THE VETERAN, WITH A FULLY REASONED EXPLANATION FOR ANY SUCH FINDING. 

(d) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record, based on his or her clinical experience, medical expertise, and established medical principles. 

(e) If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state. Examples of types of reasons are the lack of appropriate expertise on the part of the clinician, the Veteran being an unreliable historian, the matter being beyond the current state of learning and knowledge in the relevant field of medicine, or a lack of an adequate factual basis in the record upon which to form an opinion.

(f) The examiner must provide a medical opinion answering the following question: 

(i) Is the Veteran's current cervical spine disorder related to his military service? In rendering this opinion, the examiner must consider the clinical significance, if any, of the Veteran's allegations of strenuous physical work during service as a combat engineer in the U.S. Army. 

Given current physical and clinical findings, the examiner must address whether the Veteran's reported military duties, including lifting and push-ups from physical training would result in a diagnosis of cervical stenosis, cervical disc disease, and radiculopathy of the upper extremities. The examiner must also address the likelihood the Veteran's current cervical spine problems are the result of physical work from his post-service employment as a satellite television installer and mechanic. 

(ii) In rendering this opinion, the reviewer's attention is drawn to the following specific items of evidence: 

(A) Service treatment records (STRs) document one instance of neck pain in August 1986 after physical training. The Veteran was diagnosed with a strained muscle. STRs are otherwise negative for any complaint, treatment, or diagnosis of a cervical spine condition. At STR Reports of Medical History dated in October 1990 and April 1991, the Veteran failed to report a history of any cervical spine or neck problems. Upon separation in January 1992, the Veteran again failed to report any history of cervical spine or neck problems, and no cervical spine disorder was found upon clinical examination.

(B) Post-service, an October 2006 VA electromyography (EMG) report diagnosed cervical spine radiculopathy. A January 2007 VA magnetic resonance imaging (MRI) report diagnosed cervical spondylosis at C3-C4, among other diagnoses. VA treatment records dated in 2007 and 2008 also confirm cervical spine stenosis and cervical disc disease. The October 2006 VA EMG report noted that the Veteran denied a history of injury to the neck and arms. He also did not report any neck problems to the May 2006 VA joint examiner.  In addition, a March 2007 VA primary care note dated the onset of his neck and left arm pain to only "months" earlier. In contrast, at a May 2008 VA rehabilitation consult, the Veteran stated his chronic neck pain began during military service in 1991, at the same time his service-connected right elbow problems began.   

(C) The Veteran contends that a current cervical spine disorder with radiculopathy to the upper extremities is the result of the physical nature of his duties during service as a combat engineer. He also indicates he was seen during service for neck pain. He states that his post-service employment as a mechanic and satellite installer further aggravated his cervical spine problems that began during service. See February 2007 claim; June 2007 VA addendum report; May 2008 VA rehabilitation consult; February 2008 NOD; June 2008 VA Form 9. 

3. The RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the service connection claim for a cervical spine disorder. If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran an opportunity to respond. 

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



